DETAILED ACTION
	Receipt is acknowledged of Applicants’ remarks and terminal disclaimer, filed on 4 February 2021.
	The non-statutory double patenting rejections cited in the prior Office action are withdrawn in view of the terminal disclaimer.  
The present application is being examined under the pre-AIA  first to invent provisions.
*  *  *  *  *
Terminal Disclaimer
The terminal disclaimer filed on 4 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8,658,219; US 8,685,466; US 8,632,822; US 8,637,086; US 8,986,745; US 8,974,833; and US 8,911,791 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 55-71 remain rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2007/025244 (“Houle”) (see IDS filed on 8 November 2019).
	Houle, in one embodiment, teaches a method for cleaning a biological surface or other tissue including dispensing a sensitizer composition under pressure onto or through an applicator and then applying the applicator and/or sensitizer solution to a treatment site (see page 5, lines 22-26).  In certain embodiments, electromagnetic energy and/or ultrasound energy and/or thermal energy and/or electrical energy and/or an electric field and/or a magnetic field are delivered and/or applied to the treatment site to activate or otherwise aid in the performance and/or distribution of the sensitizer composition before composition delivery, and/or during composition delivery, and/or after composition delivery (see page 5, lines 26-30).  

	Houle explains that when energy from an appropriate source is applied, photosensitizers produce a toxic effect through the production of reactive chemical species, for example, reactive oxygen species (see page 2, lines 9-11).  Houle further states that reactive chemical species such as hydrogen peroxide are well known for their ability to kill bacteria and pathogens (see page 2, lines 13-14).
	Thus, regarding claims 55 and 66, the disclosed sensitizer composition may comprise an oxidant such as hydrogen peroxide (see, e.g., page 21, line 9 and page 39, lines 26-29).
	Regarding claims 55, 69, and 71, the disclosed sensitizer composition may additionally comprise a photoactivator such as Erythrosine B (see page 46, line 34).  A combination of photosensitizers may be used (see page 46, line 34).
Regarding claims 59-62 and 65, the transducer emits, e.g., light dosage ranging from about 0.5 J/cm2 to about 300 J/cm2 for a duration of about 100 nsec to about 20 hours (see page 17, lines 1-7).
Regarding claims 67 and 68, the disclosed sensitizer composition may comprise a hydrophilic gelling agent such as gelatin and agar (see page 41, lines 8-31). 
	Regarding step (b) of claim 55, the sensitizer solution may be applied to the treatment site by manual application or spraying from the delivery conduits or soaking (see page 101, lines 5-9).  The energy is then emitted from the light source and/or illuminating devices (see page 101, lines 8-9).  The light energy is absorbed by the 
	Regarding the “method of treating oral disease” of claim 55 and the gingivitis of claim 56, Houle teaches laser pulse frequencies to treat specific conditions such as gingivitis (see page 17, lines 20-25, citing US 5,658,148).  Regarding claim 57, gingivitis is characterized by red, swollen, or bleeding gums.  Regarding claim 58, this condition is secondary to gingivitis and would subside with the treatment of gingivitis.  
Regarding claims 63 and 64 disclosed areas of treatment include the gingiva surface and the tooth/gingiva site (see, e.g., figs. 87 and 89).  
Regarding claim 70, EDTA is disclosed (see page 24, line 27).   
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to disclose a method of treating an oral disease as recited in claim 55, as taught by Houle.  One of ordinary skill in the art at the time the invention was made would have been motivated to use such a method because it results in, e.g., killing of microorganisms and increasing the rate of wound healing, as explained by Houle (see above).
*  *  *  *  *
Response to Arguments
Applicant's arguments filed on 4 February 2021 have been fully considered but they are not persuasive.
Applicant argues that fluorescein is disclosed by Houle in a laundry list and is not exemplified.  See remarks, pages 5-6. 
	Examiner respectfully submits that Houle explicitly discloses fluorescein as an example of a sensitizer (see page 21, line 28).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  MPEP 2144.07.
	Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123.
	Applicant argues that Houle teaches away from the claimed wavelength because the cited passage recites a wavelength of 904 nm.  See remarks, pages 6-7.
At the outset, Examiner respectfully notes that a teaching away requires a reference to actually criticize, discredit, or otherwise discourage the claimed solution. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004) (“The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed”).  Applicant does not identify any teaching in any of the cited prior art which criticizes, discredits or discourages the disclosed wavelength.
	Additionally, the obviousness rejection cites US 5,658,148 – which is cited by Houle.  US 5,657,148 states that the wavelength at which the diode laser of the device is operated is related to the specific photosensitizer used.  Thus, a person of ordinary skill in the art reading the reference would understand that the wavelength used should be specific to fluorescein, since fluorescein is a photosensitizer.  Additionally, US 5,657,148 discloses, e.g., a wavelength of 670 nm (see col. 1, lines 45 – 49).  
*  *  *  *  *
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615